DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-19 are currently pending in the application.  Claims 11-19 were previously withdrawn. Claims 20-26 were previously canceled.

Response to Arguments
Applicant’s arguments, see pages 2-4 filed 01/21/2022, with respect to claim 1 have been fully considered and are persuasive.  The 103 rejection on 10/21/2021 has been withdrawn. 

Reasons for Allowance
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, a primary reason why it is deemed novel and non-obvious over the prior art of record drawn to a system for additive manufacturing as instantly claimed is that while the prior art Kritchman (US 2006/0054039 - of record) in view of De Pena (GB2550339A - of record) teaches a dispensing head for dispensing building materials on a working surface, a hardening system for hardening said building materials, a cooling system for evacuating heat away from said building materials, a thermal sensing system, a computerized controller having a circuit for controlling said dispensing head to dispense said building materials in layers. However, the prior art does not teach or suggest that the a thermal sensing system mounted above said working surface in a manner that allows relative motion between said sensing system and 
Claims 2-10 are allowed because the claims are dependent upon allowable independent claim 1.

Rejoinder
Claim 1-10 is directed to an allowable apparatus. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-19, directed to the process of making or using an allowable apparatus, previously withdrawn from consideration as a result of a restriction requirement, is/are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/09/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL M NELSON whose telephone number is (571)272-8174.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMEL M NELSON/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743